Title: To Benjamin Franklin from Sarah Bache, 27 February 1783
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Mon cher et honorable père,Philadelphie, le 27 Février 1783.
Avec cette Lettre, vous recevrez un projet pour une Académie Française qui doit s’ériger ici; c’est un plan fort étendu, & qui fera honneur au Monsieur qui l’a tracé, aussi bien qu’à l’Amérique: s’il peut être exécuté, il ne dérangera nullement le plan des Collèges, & sera seulement pour compléter l’éducation des jeunes gens, quand ils en seront sortis. Ceux qui sont déjà sous M. Quesnay ont fait de grands progrès.
Il vous regarde comme le père des Sciences dans ce pays-ci, & pour les avis & les leçons que vous n’avez jamais manqué de donner à ceux dont les talens sont louables.
L’argent est l’article qui manque; mais le frère de M. Quesnay en vous remettant cette lettre, vous informera de quelle manière vous pourrez lui rendre les services les plus utiles.
Je conçois fort combien vous devez être occupé dans cette crise importante; mais, en mère qui desire donner à mes enfans une éducation utile & polie, sur-tout fière de les avoir formés dans mon pays & sous mes yeux, je vous prie de donner à M. Quesnay toute l’aide & l’assistance qui seront en votre pouvoir.
Je vous ai déjà écrit par une autre occasion, & ne vous ajouterai que l’amour & le respect de toute la famille: sur ce, je suis votre affectionnée fille.
J. Béache.
